DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 14 and 15 had been canceled.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Unagami (2019/0236726).
	Regarding claim 1, Unagami discloses a method for controlling an exchange of energy in an energy system (Fig.1, please refer to the whole reference for detailed) having multiple energy subsystems (100a, 100b and 100c in Fig.1) each connected to one another (via 500) for the purpose of exchanging energy (please refer to information related to Fig.4, 5, 8A, 8B, 8C and 10-16), the method comprising: receiving respective supply data (supply data shown in Fig.4 and 5, ¶ 88 and 89) at a control center (200a, 200b, 200c and 300) from the energy subsystems, wherein the supply data comprise respective remuneration conditions (unit price of electric power and amount of power for receiving and/or providing energy as stated in Fig.4 and 5) of the applicable energy subsystem for receiving and/or providing energy; determining optimum conditions (such 
Regarding claim 2, Unagami discloses determining the optimum conditions includes taking into consideration a maximized exchange of energy (for example when one seller who is selling 20kWh with 20 Yen per unit price as stated in Fig.8A and one buyer who is buying 10kWh with 20 Yen per unit price as stated in Fig.8B then the power transaction is completed with buying 10kWh with 20 Yen per unit price as stated in Fig.8C (which is maximum amount of energy which buyer wants based on the price).
Regarding claim 3, Unagami discloses receiving a demanded or offered amount of energy (Fig.4 and 5) for at least one remuneration condition (unit price of electric power and amount of power for receiving and/or providing energy as stated in Fig.4 and 5) on the basis of the supply data of the respective energy subsystem (supply data shown in Fig.4 and 5).
Regarding claim 4, Unagami discloses the control center (200a, 200b, 200c and 300) uses the supply data (supply data shown in Fig.4 and 5) to determine a total amount of energy offered by the energy subsystems (electric power selling amount as stated in Fig.4 and 8A) and a total amount of energy demanded by the energy subsystems (electric power buying amount as stated in Fig.5 and 8B) for at least two different remuneration conditions (unit price and amount of power).
Regarding claim 5, Unagami discloses the respective supply data comprise a price elasticity curve (according to ¶ 88 and 89, the electric power transaction system 10 may determine the unit price, thus the price is elastic due to the central control) for the respective energy subsystem.
Regarding claim 6, Unagami discloses the control center combines, in particular adds, the price elasticity curves of the energy subsystems (according to ¶ 88, 89 and 249, the electric power transaction system 10 may determine the unit price, thus the price is elastic which is added based on seller and buyer wants due to the central control).
Regarding claim 7, Unagami discloses the optimum conditions (such as information stated in Fig.8a-8c, condition related to selling amounts, buying amounts and unit prices) stipulate the same remuneration conditions (unit price and amount of power) for each of the energy subsystems.
Regarding claim 8, Unagami discloses the method steps are each performed in succession for successive discrete time intervals (please refer to information related to Fig.8A-8C and 10-16, regarding using successive discrete time intervals to exchange the energy).
Regarding claim 9, Unagami discloses the respective supply data have validity only for a single one of the time intervals (Fig.8A discloses the date and time of each electric power selling); and determining of the optimum conditions is performed in succession for successive discrete time intervals in each case on the basis of the supply data valid for the respective time interval (please refer to Fig.8A-8C for 
Regarding claim 10, Unagami discloses one of the energy subsystems determines the exchange of energy in one or more time intervals (time interval stated in Fig.8A; please refer to at least ¶ 36 and 53, which states “time period during which the electric power can be exchanged”) and uses said exchange of energy to create respective supply data for a subsequent time interval (due to setting time period as stated in ¶ 36 and 53).
Regarding claim 11, Unagami discloses receiving supply data for a time interval directly subsequent to a preceding time interval only after the exchange of the energy between the energy subsystems for the preceding time interval has been determined (please refer to information related to Fig.8A-8C and 10-16).
Regarding claim 12, Unagami discloses a control center (200a, 200b, 200c and 300 in Fig.1, please refer to the whole reference for detailed) programmed to: receive respective supply data (supply data shown in Fig.4 and 5, ¶ 88 and 89) at a control center from multiple energy subsystems (100a, 100b and 100c in Fig.1), wherein the supply data comprise respective remuneration conditions (unit price of electric power and amount of power for receiving and/or providing energy as stated in Fig.4 and 5) of the applicable energy subsystem for receiving and/or providing energy; determine optimum conditions (such as information stated in Fig.8a-8c, condition related to selling amounts, buying amounts and unit prices) on the basis of the supply data of the energy subsystems; and control the exchange of energy between the energy subsystems (for 
Regarding claim 13, Unagami discloses an energy system (Fig.1, please refer to the whole reference for detailed) comprising: multiple control units (101 of each of 100a, 100b and 100c in Fig.1-3) for controlling a respective energy subsystem (100a, 100b and 100c) with regard to an exchange of energy of the energy subsystem with other energy subsystems (please refer to information related to Fig.4, 5, 8A, 8B, 8C and 10-16); and a control center (200a, 200b, 200c and 300) programmed to: receive respective supply data (supply data shown in Fig.4 and 5, ¶ 88 and 89) from the energy subsystems, wherein the supply data comprise respective remuneration conditions (unit price of electric power and amount of power for receiving and/or providing energy as stated in Fig.4 and 5) of the applicable energy subsystem for receiving and/or providing energy; for determining optimum conditions (7) (such as information stated in Fig.8a-8c, condition related to selling amounts, buying amounts and unit prices) for all energy subsystems (3) of the energy system (1) on the basis of the supply data (6), and; for controlling an exchange of energy between the energy subsystems (3) (for example as stated in Fig.10-16 for controlling the exchange of energy between 100a, 100b and 100c) on the basis of the optimum conditions (7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849